Title: 17th.
From: Adams, John Quincy
To: 


       At 5 o’clock we were going, and reach’d Fairfield by 9. I there delivered my letters to Mr. Burr and Major Davenport: We were obliged to stay there to dinner; through the extreme heat of the weather. At four in the afternoon, we again set out, and rode 10 miles to Stratford. We waited there about half an hour, and set out again. 3 miles from Stratford we cross’d Connecticut River, and rode about 11. miles after; besides more than 2 miles in a wrong road, we were obliged to proceed so slowly, in the dark that it was near 12 o’clock when we arrived at New-Haven; and when we got there nobody, in the place was up, so that it was with great difficulty that we got to an indifferent inn. Mr. de Chaumont’s horses, are both badly gall’d. We could get but one apartment for both of us, and found some difficulty even to get one.
      